PD-0827-15
                    PD-0827-15                    COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 7/2/2015 11:56:07 AM
                                                     Accepted 7/2/2015 4:10:58 PM
                      No. _____________                             ABEL ACOSTA
                                                                            CLERK
                              In the
                    Court of Criminal Appeals
                            At Austin
                    

                      No. 14-14-00091-CR
                              In the
                        Court of Appeals
                              for the
                   Fourteenth District of Texas
                           at Houston

                    

                           No. 1400039
                    In the 185th District Court
                      Harris County, Texas

                    

           ADRIAN FRANCISCO MIRANDA
                             Appellant
                               V.
                   THE STATE OF TEXAS
                              Appellee

                     

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
             WITHIN WHICH TO FILE
      PETITION FOR DISCRETIONARY REVIEW

                      




    July 2, 2015
TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 68.2(c) moves for an extension of

time within which to file its petition for discretionary review.       In support of its

motion, appellant submits the following:

      1.     Appellant was charged with the felony offense of aggravated sexual
             assault of a child.
      2.     A jury convicted appellant of the charged offenses and the court
             sentenced him to 25 years confinement in the Institutional Division of
             the Texas Department of Criminal Justice on January 16, 2014.
      3.     A unanimous panel of the Fourteenth Court of Appeals rendered
             judgment in an unpublished opinion on April 23, 2015, affirming
             appellant’s conviction and sentence.
      4.     Appellant filed a Motion for Rehearing and Motion for En Banc
             Reconsideration. Both were denied on June 2, 2015.
      5.     Appellant’s petition for discretionary review is due on July 2, 2015.
      6.     Appellant seeks an extension, in accordance with TEX. R. APP. P.
             68.2(c), until August 3, 2015, to file a petition for discretionary review.
      7.     The following facts are relied upon to show good cause for the
             requested extension:
             a. Counsel has been working on the appellate briefs in Dorsey v. State,
                No. 01-14-00685-CR., Hayes v. State, 04-14-00878-CR. and 04-14-
                00879-CR., and Ross v. State, 01-14-00902-CR.
             b. Counsel filed a petition for discretionary review in Campuzano v. State,
                No. PD-0476-15 and No. PD-0477-15.
             c. Counsel has filed a writ of certiorari in the United States Supreme
                Court in Masterson v. Stephens.
             d. Appellant’s petition is not for purposes of delay, but so that justice may
                be done.




                                           2
      WHEREFORE, the Appellant prays that this Court will grant the requested

extension until August 3, 2015.

                                  Respectfully submitted,

                                  /s/MANDY MILLER
                                  Attorney for appellant
                                  2910 Commercial Center Blvd., Ste. 103-201
                                  Katy, TX 77494
                                  SBN 24055561
                                  PHONE (832) 900-9884
                                  FAX (877) 904-6846
                                  mandy@mandymillerlegal.com




                          CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on July 2, 2015, a copy of the

foregoing was delivered to the following addresses:


Alan Curry
Harris County District Attorney’s Office
curry_alan@dao.hctx.net

Lisa McMinn
State Prosecuting Attorney
lisa.mcminn@spa.state.tx.us



                                  /S/MANDY MILLER




                                           3